174 P.3d 1106 (2007)
217 Or. App. 408
STATE of Oregon, Plaintiff-Respondent,
v.
Nicholas Henry BERNERT, Defendant-Appellant.
CR0513452; A131330.
Court of Appeals of Oregon.
Submitted on Record and Briefs December 5, 2007.
Decided December 26, 2007.
Steven Griffin filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Laura S. Anderson, Senior Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG and ROSENBLUM, Judges.
PER CURIAM.
Affirmed. State v. Rodriguez, 217 Or.App. 24, ___ P.3d ___ (2007).